DETAILED ACTION

America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for domestic priority under 35 USC §119(e) is acknowledged.
This application, filed on 4 December 2020, claims priority from provisional application #62/944,038, filed 5-December-2019.
Therefore, this application will be accorded a prima facie effective filing date of 5-December-2019.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 11-June-2021 (11 references) has been considered by the Examiner and made of record in the application file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Auto-Detection of Communication Module Protocol in Utility Metering Systems”.

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1, 5-7, 11, 12, 14 and 15 are rejected under 35 USC §103 as unpatentable over Hart et al. (United States Patent Application Publication # US 2010/0278187 A1), hereinafter Hart, in view of Dalla et al. (United States Patent Application Publication # US 2011/0169659 A1), hereinafter Dalla.
Consider claim 1:  A metering system, Hart discloses systems and methods for using Advanced Metering Infrastructure (AMI) in a shared multi-protocol network [Title; Abstract; Fig. 1-2; Para. 0008], comprising: 
a utility meter comprising a processing circuit and a communication module interface; the system comprising one or more data collectors/meters (114/506,116/508), each comprising metering circuitry (304) and a processor (305) connected to a network interface (308) (communication module) for bi-directional communication with a network (112) [Fig. 3A, 5; Para. 0036-0037, 0040, 0097, 0100-0103];
a communication module electronically coupled to the utility meter via the communication module interface, the communication module configured to transmit information to, and receive information from, the utility meter; embodiments in which a communication circuit (600), comprising a processor (608) and communication interfaces acts as a communication interface to: (1) communicate with the network (602) through the network interface (308); one or more utility meters (AMI) (604), and/or additional (DA) devices (606) [Fig. 6; Para. 0106-0108];
the processing circuit of the utility meter comprising one or more electronic processors configured to:  
receive a first message from the communication module; a process in which the processor (608) receives a data packet (from the network interface (308) (communication module)) (step 702) [Fig. 6-7; Para. 0109];
read a header frame of the first message; 
determine a message type of the first message based on the header frame; (step 704) [Fig. 7; Para. 0109-0111];
verify the first message based on the determined message type; and 
process the first message based on the determined message type; (step 706/708) a process in which the processor (608) receives data packets (message) (step 702) from the network interface (308) (communication module), determines whether the received packet is formatted according to an AMI protocol (step 704) (determines a message type) and forwards (processes) the message to either a meter interface or DA interface depending on the type (step 706/708) [Fig. 7; Para. 0109-0111]. 
Hart does not specifically disclose: (a) that the message type is determined based on the header frame, but does disclose use of an exemplary ANSI protocol for meter reading, and which a packet may be recognized by a particular initial byte structure (“0xEE”), and where one of ordinary skill would understand that such beginning bytes would be associated with a header. Hart also does not disclose: (b) that the message is verified based on message type.  These features are well-known in analogous prior art, and for example:
Dalla discloses a bridge for facilitating communication between a utility meter and a home network [Title; Abstract; Fig. 1-3; Para, 00020, 0022], and particularly that: (a) a message type may be encoded in, and determined from a message header, and that a type may be indicated by a meter ID, and (b) that a meter ID may be verified as corresponding to an intended ID, and a checksum computed and verified prior to processing [Fig. 1, 3, 6; Para. 0023-0024, 0026-0027, 0152, 0187].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) determine a message type or protocol based on information contained in the message, and (b) verify the message with respect to ID and checksum as provided according to message type as taught by Dalla and applied to systems and methods for using a meter reading system in a multi-protocol network as taught by Hart, in order that the a message meant for a utility meter is directed to an appropriate meter, and that message accuracy and validity is checked.
Consider claim 5 and as applied to claim 1:  The system of claim 1, wherein the header frame is one byte in length. 
Hart discloses use with exemplary protocols, including an ANSI protocol, and which can be identified by a single initial byte [Para. 0110].
Dalla also discloses that a header for some protocols may be minimal, and including only a meter ID [Para. 0024].
Consider claim 6 and as applied to claim 1:  The system of claim 1, wherein the determined message type is one of an ANSI-type message and an IEC-type message. Hart specifically discloses the use of ANSI type message format [Para. 0110].
Consider claim 7 and as applied to claim 6:  The system of claim 6, wherein the determined message type is determined to be an ANSI-type message based on the header frame equaling one of OxEE, 0x06, and 0x15. Hart further discloses that all ANSI message packets begin with a byte “0xEE” where 0x represents a hexadecimal number [Para. 0110].
Consider claim 11 and as applied to claim 1:  The system of claim 1, wherein the utility meter is an electric meter. Hart specifically discloses application to commodity consumption meters, and specifically electric meters [Fig. 1; Para. 0026].
Consider claim 12:  A method for processing multiple message protocols within a utility metering device, Hart discloses systems and methods for using Advanced Metering Infrastructure (AMI) in a shared multi-protocol network [Title; Abstract; Fig. 1-2; Para. 0008], and wherein the system comprises one or more data collectors/meters (114/506,116/508), each comprising metering circuitry (304) and a processor (305) connected to a network interface (308) (communication module) for bi-directional communication with a network (112), and embodiments in which a communication circuit (600), comprising a processor (608) and communication interfaces acts as a communication interface to: (1) communicate with the network (602) through the network interface (308); one or more utility meters (AMI) (604), and/or additional (DA) devices (606) [Fig. 3A, 5, 6; Para. 0036-0037, 0040, 0097, 0100-0103, 0106-0108]; the method comprising: 
receiving a first message at a communication module, the communication module in electronic communication with a utility meter; the processor (608) receives data packets (message) (step 702) from the network interface (308) (communication module) [Fig. 7; Para. 0109-0111];
reading a header frame of the first message at an electronic processor of the utility meter; 
determining a message type of the first message based on the header frame at the electronic processor of the utility meter; determines whether the received packet is formatted according to an AMI protocol (step 704) (determines a message type) [Fig. 7; Para. 0109-0111];
verifying the first message based on the determined message type at the electronic processor of the utility meter; and 
processing the first message at the electronic processor of the utility meter based on the determined message type; forwards (processes) the message to either a meter interface or DA interface depending on the type (step 706/708) [Fig. 7; Para. 0109-0111].
Hart does not specifically disclose: (a) that the message type is determined based on the header frame, but does disclose use of an exemplary ANSI protocol for meter reading, and which a packet may be recognized by a particular initial byte structure (“0xEE”), and where one of ordinary skill would understand that such beginning bytes would be associated with a header. Hart also does not disclose: (b) that the message is verified based on message type.  These features are well-known in analogous prior art, and for example:
Dalla discloses a bridge for facilitating communication between a utility meter and a home network [Title; Abstract; Fig. 1-3; Para, 00020, 0022], and particularly that: (a) a message type may be encoded in, and determined from a message header, and that a type may be indicated by a meter ID, and (b) that a meter ID may be verified as corresponding to an intended ID, and a checksum computed and verified prior to processing [Fig. 1, 3, 6; Para. 0023-0024, 0026-0027, 0152, 0187].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) determine a message type or protocol based on information contained in the message, and (b) verify the message with respect to ID and checksum as provided according to message type as taught by Dalla and applied to systems and methods for using a meter reading system in a multi-protocol network as taught by Hart, in order that the a message meant for a utility meter is directed to an appropriate meter, and that message accuracy and validity is checked.
Consider claim 14 and as applied to claim 12:  The method of claim 12, wherein the determined message type is one of an ANSI-type message and an IEC-type message. Hart specifically discloses the use of ANSI type message format [Para. 0110].
Consider claim 15 and as applied to claim 14:  The method of claim 14, wherein the determined message type is determined to be an ANSI-type message based on the header frame equaling one of OxEE, 0x06, and 0x15. Hart further discloses that all ANSI message packets begin with a byte “0xEE” where 0x represents a hexadecimal number [Para. 0110].





Claims 2-4, 13 and 17-19 are rejected under 35 USC §103 as unpatentable over Hart et al. (United States Patent Application Publication # US 2010/0278187 A1), hereinafter Hart, and Dalla et al. (United States Patent Application Publication # US 2011/0169659 A1), hereinafter Dalla, in view of Grady et al. (United States Patent Application Publication # US 2009/0079584 A1), hereinafter Grady.
Consider claim 2 and as applied to claim 1:  The system of claim 1, wherein the electronic processors are further configured to: 
generate a second message in response to the first message; 
format the second message into a message type that is the same as the determined message type; and 
transmit the second message to the communication module.
Hart discloses that communication between collectors and meters may be bi-directional comprising data and instructions from a collector to a meter (first message) and also meter data from the meter to the collector (second message) [Fig. 1; Para. 0075-0086], and also discloses a specific embodiment in which meter messages use ANSI protocol. Hart, therefore, discloses request messages may be received by a meter from a collector, that a response message with meter data may be generated and transmitted to the collector, and that AMI messages may use an ANSI protocol, but does not disclose these in the same embodiment, or explicitly that messages in both directions use ANSI protocol. This would have been obvious to one of ordinary skill in the art, and is specifically disclosed in the prior art, and for example.
Grady discloses bidirectional communication between a meter (110) comprising a communication module (120) and a utility server (130) comprising a meter reading application (150) (collector) using an ANSI protocol [Title; Abstract; Fig. 1; Para. 0004-0005], and particularly that both requests from the collecting application and meter responses may be formatted in ANSI format [Fig. 2-3; Para. 0017 (also 0013-0016)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to generate, format and transmit request (first) messages from a collector to a utility meter using ANSI protocol, and to generate, format and transmit response (second) messages from the utility meter to the collector using the same (ANSI) protocol as taught by Grady and applied to systems and methods for using a meter reading system in a multi-protocol network as taught by Hart as modified by Dalla, where the ANSI protocol is well known and commonly used in meter reading systems.
Consider claim 3 and as applied to claim 2:  The system of claim 2, wherein the communication module is configured to transmit the second message to a utility computing device.
Hart discloses a communications communication device (600) and network interface (308) for communication ANSI protocol messages in a bi-directional manner [Fig. 3A, 6, 7; Para. 0075-0086, 0106-0111].
Grady also discloses a communication module (12) for bidirectional ANSI protocol communication [Fig. 1, 0011, 0018].
Consider claim 4 and as applied to claim 3:  The system of claim 3, wherein the utility computing device is a meter reading device.
Hart discloses a collector (116) for collecting and forwarding meter response data and forwarding the data to a collection server (206) through a network (112) Fig. 1, 2, 5; Para. 0027].
Grady similarly discloses communication of meter data through the communication module (120) to a meter reading application (150) residing on a server (130) [Fig. 1; Para. 0011].
Consider claim 13 and as applied to claim 12:  The method of claim 12, further comprising: 
generating a second message in response to the first message; 
formatting the second message into a message type that is the same as the determined message type; and 
transmitting the second message to the communication module.
Claim 13 is rejected over Hart and Dalla in view of Grady based on the same citations and analysis as for claim 2 previously, and applied to claim 12.
Consider claim 17:  A metering system, Hart discloses systems and methods for using Advanced Metering Infrastructure (AMI) in a shared multi-protocol network [Title; Abstract; Fig. 1-2; Para. 0008], comprising: 
a resource meter comprising a processing circuit and a communication module interface; the system comprising one or more data collectors/meters (114/506,116/508), each comprising metering circuitry (304) and a processor (305) connected to a network interface (308) (communication module) for bi-directional communication with a network (112) [Fig. 3A, 5; Para. 0036-0037, 0040, 0097, 0100-0103];
a communication module electronically coupled to the resource meter via the communication module interface, the communication module configured to transmit information to, and receive information from, the resource meter; embodiments in which a communication circuit (600), comprising a processor (608) and communication interfaces acts as a communication interface to: (1) communicate with the network (602) through the network interface (308); one or more utility meters (AMI) (604), and/or additional (DA) devices (606) [Fig. 6; Para. 0106-0108];
the processing circuit of the resource meter comprising one or more electronic processors configured to: 
receive a first message from the communication module; a process in which the processor (608) receives a data packet (from the network interface (308) (communication module)) (step 702) [Fig. 6-7; Para. 0109];
read a header frame of the first message; 
determine a message type of the first message based on the header frame; (step 704) [Fig. 7; Para. 0109-0111];
verify the first message based on the determined message type; 
process the first message based on the determined message type; (step 706/708) a process in which the processor (608) receives data packets (message) (step 702) from the network interface (308) (communication module), determines whether the received packet is formatted according to an AMI protocol (step 704) (determines a message type) and forwards (processes) the message to either a meter interface or DA interface depending on the type (step 706/708) [Fig. 7; Para. 0109-0111]. 
generate a second message in response to the first message; communication between collectors and meters may be bi-directional comprising data and instructions from a collector to a meter (first message) and also meter data from the meter to the collector (second message) [Fig. 1; Para. 0075-0086]
format the second message into a message type that is the same as the determined message type; a specific embodiment in which meter messages use ANSI protocol [Para. 0110]; and 
transmit the second message to the communication module.
Hart does not specifically disclose: (a) that the message type is determined based on the header frame, but does disclose use of an exemplary ANSI protocol for meter reading, and which a packet may be recognized by a particular initial byte structure (“0xEE”), and where one of ordinary skill would understand that such beginning bytes would be associated with a header. 
Hart does not disclose: (b) that the message is verified based on message type.  
Hart discloses request messages may be received by a meter from a collector, that a response message with meter data may be generated and transmitted to the collector, and that AMI messages may use an ANSI protocol, but does not disclose: (c) these limitations in the same embodiment, or explicitly that messages in both directions use ANSI protocol. This would have been obvious to one of ordinary skill in the art, and these features are specifically disclosed in the prior art, and for example.
Dalla discloses a bridge for facilitating communication between a utility meter and a home network [Title; Abstract; Fig. 1-3; Para, 00020, 0022], and particularly that: (a) a message type may be encoded in, and determined from a message header, and that a type may be indicated by a meter ID, and (b) that a meter ID may be verified as corresponding to an intended ID, and a checksum computed and verified prior to processing [Fig. 1, 3, 6; Para. 0023-0024, 0026-0027, 0152, 0187].
Grady discloses bidirectional communication between a meter (110) comprising a communication module (120) and a utility server (130) comprising a meter reading application (150) (collector) using an ANSI protocol [Title; Abstract; Fig. 1; Para. 0004-0005], and particularly that both requests from the collecting application and meter responses may be formatted in ANSI format [Fig. 2-3; Para. 0017 (also 0013-0016)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) determine a message type or protocol based on information contained in the message, and (b) verify the message with respect to ID and checksum as provided according to message type as taught by Dalla, and to: (c) generate, format and transmit request (first) messages from a collector to a utility meter using ANSI protocol, and to generate, format and transmit response (second) messages from the utility meter to the collector using the same (ANSI) protocol as taught by Grady, applied to systems and methods for using a meter reading system in a multi-protocol network as taught by Hart, (a) in order that the a message meant for a utility meter is directed to an appropriate meter, (b) that message accuracy and validity is checked, and (c) where the ANSI protocol is well known and commonly used in meter reading systems.
Consider claim 18 and as applied to claim 17:  The metering system of claim 17, wherein the communication module is configured to transmit the second message to a utility computing device.
Hart discloses a communications communication device (600) and network interface (308) for communication ANSI protocol messages in a bi-directional manner [Fig. 3A, 6, 7; Para. 0075-0086, 0106-0111].
Grady also discloses a communication module (12) for bidirectional ANSI protocol communication [Fig. 1, 0011, 0018].
Consider claim 19 and as applied to claim 17:  The metering system of claim 17, wherein the determined message type is one of an ANSI-type message and an IEC-type message. Hart specifically discloses the use of ANSI type message format [Para. 0110].



Claims 8-10 and 16 are rejected under 35 USC §103 as unpatentable over Hart et al. (United States Patent Application Publication # US 2010/0278187 A1), hereinafter Hart, and Dalla et al. (United States Patent Application Publication # US 2011/0169659 A1), hereinafter Dalla, in view of Green Book Ed. 9 (“Excerpt from Companion Specification for Energy Metering – DLMS/COSEM Architecture and Protocols”, pages 12-13, 53-61, 2019 DLMS User Association), hereinafter Green Book.
Consider claim 8 and as applied to claim 6:  The system of claim 6, wherein the determined message type is determined to be an IEC- type message based on the header frame equaling 0x7E.
Hart discloses the exemplary use of a variety of message formats including an ANSI and IEC protocols for meter monitoring messages [Para. 0110].  Hart does not a particular identifier for the IEC protocol. This was known in the prior art however, and for example:
Green Book describes an IED frame format, and wherein the frame format comprises a single byte flag with value “0x7E” used as an opening flag (first byte) and closing flag (last byte) of the message frame [Section 8.4.1.1-8.4.1.2; Fig. 20, 21 (page 56)].
Therefore it would have been obvious that an IEC protocol message may be used for metering communication and may be identified as an IEC message by the use a single byte opening flag with value “0x7E”  as taught by Green Book and applied to systems and methods for using a meter reading system in a multi-protocol network as taught by Hart, and modified by Dalla, where the IEC protocol is a known protocol, conforming to published standards (including those defining a particular opening flag configuration) and which allows for general use and interoperability 
Consider claim 9 and as applied to claim 8:  The system of claim 8, wherein the IEC-type message is a DLMS/COSEM message type.
Hart discloses the exemplary use of a variety of message formats including an ANSI, MODBUS and IEC protocols for meter monitoring messages [Para. 0110], but does not specifically disclose application of IEC message protocol according to DLMS/COSEM standards.  DLMS/COSEM standards are published prior art however, and for example:
Green Book describes the DLMS/CODEM standard using an IED frame format [Title; page 12-13], where DLMS is an acronym for “Device Language Message Specification” and COSEM for “Companion Specification for Energy Metering”, and which includes a set of specifications that defines the transport and application layers of the DLMS protocol.
Therefore, it would have been obvious that an IEC protocol message according to the DLMS/COSEM standard may be used for metering communication as taught by Green Book and applied to systems and methods for using a meter reading system in a multi-protocol network as taught by Hart, and modified by Dalla, where the DLMS/COSEM protocol is a known protocol, conforming to published standards and which allows for general use and interoperability.
Consider claim 10 and as applied to claim 6:  The system of claim 6, wherein the determined message type is determined to be an IEC- type message based on an immediately preceding message being an IEC-type message.
Hart discloses the exemplary use of an IEC protocol for meter monitoring messages [Para. 0110], but does not disclose identification of an IEC type message based on the immediately preceding message. 
Green Book describes an IED frame format, and wherein the frame format comprises a single byte flag with value “0x7E” used as an opening flag (first byte) and closing flag (last byte) of the message frame but when two or more message frames are transmitted continuously only a single flag is used between the messages [Section 8.4.1.1-8.4.1.2; Fig. 20, 21 (page 56)].
Therefore it would have been obvious that an IEC protocol message may be used for metering communication and may be identified as an IEC message if the immediately preceding message is an IEC message (with opening and closing flag bytes) even though no specific additional identifying opening message is included in the following message(s) as taught by Green Book and applied to systems and methods for using a meter reading system in a multi-protocol network as taught by Hart, and modified by Dalla, where the IEC protocol allows the opening (identifying) flag of an IEC message to be omitted if the message immediately follows an IEC message.
Consider claim 16 and as applied to claim 14:  The method of claim 14, wherein the determined message type is determined to be an IEC-type message based on an immediately preceding message being an IEC-type message. This claim is rejected over the disclosures of Hart, Dalla and Green Book based on the same citations and analysis as provided previously for claim 10, as applied to claims 12 and 14.

Claim 20 is rejected under 35 USC §103 as unpatentable over Hart et al. (United States Patent Application Publication # US 2010/0278187 A1), hereinafter Hart, Dalla et al. (United States Patent Application Publication # US 2011/0169659 A1), hereinafter Dalla, and Grady et al. (United States Patent Application Publication # US 2009/0079584 A1), hereinafter Grady, in view of Green Book Ed. 9 (“Excerpt from Companion Specification for Energy Metering – DLMS/COSEM Architecture and Protocols”, pages 12-13, 53-61, 2019 DLMS User Association), hereinafter Green Book.
Consider claim 20 and as applied to claim 19:  The metering system of claim 19, wherein the determined message type is determined to be an ANSI-type message based on the header frame equaling one of OxEE, 0x06, and 0x15, and the determined message type is determined to be an IEC-type message based on the header frame equaling Ox7E. 
Hart discloses the exemplary use of a variety of message formats including ANSI an IEC protocols for meter monitoring messages, and specifically that all ANSI message packets begin with a byte “0xEE” where 0x represents a hexadecimal number [Para. 0110].  Hart does not a particular identifier for the IEC protocol. This was known in the prior art however, and for example:
Green Book describes an IED frame format, and wherein the frame format comprises a single byte flag with value “0x7E” used as an opening flag (first byte) and closing flag (last byte) of the message frame [Section 8.4.1.1-8.4.1.2; Fig. 20, 21 (page 56)].
Therefore it would have been obvious that an IEC protocol message may be used for metering communication and may be identified as an IEC message by the use a single byte opening flag with value “0x7E”  as taught by Green Book and applied to systems and methods for using a meter reading system in a multi-protocol network as taught by Hart, and modified by Dalla and Grady, where the IEC protocol is a known protocol, conforming to published standards (including those defining a particular opening flag configuration) and which allows for general use and interoperability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Le Buhan et al. (U.S. Patent Application Publication # US 2013/0314249 A1) disclosing a utility meter for metering a utility consumption and optimizing upstream communication.
Picard (U.S. Patent Application Publication # US 2013/0100987 A1) disclosing a multiple protocol receiver.
Kagan et al. (U.S. Patent Application Publication # US 2010/0046545 A1) disclosing a system and method for simultaneous communication on MODBUS and DNP 3.0 over Ethernet for electronic power meters.
Cahill-O’Brien et al. (U.S. Patent Application Publication # US 2008/0272933 A1) disclosing a mobile utility data collection system.
Kiiskila et al. (U.S. Patent Application Publication # US 2007/0120705 A1) disclosing a method and system for providing a network protocol for utility services.
Lill et al. (U.S. Patent Application Publication # US 2007/0043849 A1) disclosing a field data collection and processing system, such as for electric, gas, and water utility data.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684